                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                     8:19CR87

       vs.
                                                                     ORDER
ISAAC JOHNSON, ANTHONY MOORE and
AMANDA FERRELL

                     Defendant.


        This matter is before the court on Defendant Moore’s Unopposed Motion to Continue
Trial [75]. Counsel is seeking additional time to negotiate a resolution to this matter short of
trial. For good cause shown,

       IT IS ORDERED that Defendant Moore’s Unopposed Motion to Continue Trial [75] is
granted as follows:

       1. The jury trial, as to all defendants, now set for November 12, 2019, is continued to
          January 28, 2020.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public
          and the defendants in a speedy trial. Any additional time arising as a result of the
          granting of this motion, that is, the time between today’s date and January 28, 2020
          shall be deemed excludable time in any computation of time under the requirement of
          the Speedy Trial Act. Failure to grant a continuance would deny counsel the
          reasonable time necessary for effective preparation, taking into account the exercise
          of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).


       Dated this 4th day of November 2019.

                                            BY THE COURT:

                                            s/Susan M. Bazis
                                            United States Magistrate Judge
